Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2355 Page 1 of 94
                                  XXXXX




    DECLARATION OF
    DR. JOSHUA COLIN
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2356 Page 2 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 1 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2357 Page 3 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 2 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2358 Page 4 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 3 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2359 Page 5 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 4 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2360 Page 6 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 5 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2361 Page 7 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 32 Filed 09/09/20 Page 6 of 6
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2362 Page 8 of 94
                                  XXXXX




     DECLARATION OF
      KEVIN COUCH
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2363 Page 9 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 31 Filed 09/09/20 Page 1 of 5
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2364 Page 10 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 31 Filed 09/09/20 Page 2 of 5
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2365 Page 11 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 31 Filed 09/09/20 Page 3 of 5
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2366 Page 12 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 31 Filed 09/09/20 Page 4 of 5
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2367 Page 13 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 31 Filed 09/09/20 Page 5 of 5
    Case 1:20-cv-03127-SAB          ECF No. 76-3        filed 09/15/20    PageID.2368 Page 14 of 94
                                                  XXXXX
              Case 1:20-cv-06516-VM Document 31-1 Filed 09/09/20 Page 1 of 1

                          Processing Equipment Removals and Additions

August 17, 2020


Extending DBCS – DBCS 302 Project
Objective
    This project focuses on extending the DBCS equipment sets to the largest extent possible in order to
       improve Function 1 Letter Automation efficiency in the declining letter volume environment. By
       extending the amount of bins on a DBCS, more routes can be grouped into a sort program, thereby
       reducing the time associated with set up, changeover between 1st and 2nd pass, and pull
       down/dispatch from the letters Delivery Point Sequence (DPS) operations.
Background and Summary
    Delivery Point Sequence sorting requires 2 sorts – 1st pass and 2nd pass. Previous to the extraordinary
       decline in letters volume, our sort programs were limited by the volume of letters on each sort
       program. The DBCS typically will run on average about 25k letters per hour during the DPS operation.
       With enough volume a single sort program can run continuously (1st and 2nd pass) for 4 hours or more.
       However, as the volumes declined those same sort programs would run just half that time. The time it
       takes to perform the setup, changeover from 1st to 2nd pass, and the pull down/dispatch remains the
       same but takes up more of the overall time. Example of a typical process below. In this 12 hour
       processing window, this one machine sorted just over 105,000 letters. 7.5 hours were dedicated to
       sorting time, and the remaining 4.5 hours were dedicated to non-sorting activities.




   
      In this example, the DBCS only has 222 bins to sort. Basically, each bin represents a delivery point
       sequence on the 1st pass, and a carrier’s route on the 2nd pass. These sort programs cannot grow with
       the current machine sizes due to the limitation of how many sequences and carriers it can hold.
       Expanding this machine to 302 bins allows for a significant increase in the number of sequences and
       carriers, and adds more volume into the sort program. The more volume the DBCS is able to run, the
       more effective time is spent sorting mail rather than performing the non-sorting activities. This
       effectively increases the overall operational capacity within the same operational time windows. In the
       example above, this machine could potentially run all 3 sort programs it currently runs in just 1 sort
       program, eliminating nearly 2.5 hours of non-sorting time and completing operations earlier in the
       operational window.
Reallocation of stackers:
    In order to accomplish this, stackers (groups of bins) are utilized from the equipment reductions. The
       following process will be used to reallocate stackers to extend the DBCS machines
       1. Facility inventories excess stackers and determines what can be used from inventory to extend
            DBCS within the facility
       2. Area inventories excess stackers and reallocates based on need
       3. Headquarters reallocates from other regions and Topeka inventory based on needs
Benefits:
    Sort Program Reduction Creates Improved Capacity, Reduced Workhours, and Increased Productivity
Impact:
    Target reduction of 2000 DPS sort programs nationally - Savings 1.2M LDC11 workhours
    Mailers can reduce overall “working” trays of letters to the USPS, accounting for an additional 372K
       workhours savings.
    Total Savings:
             Approximately 1.572 M workhours, $80.0 M


                                                                                                 Page 1
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2369 Page 15 of 94
                                   XXXXX
       Case 1:20-cv-06516-VM Document 31-2 Filed 09/09/20 Page 1 of 1
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2370 Page 16 of 94
                                   XXXXX




   DECLARATION OF
 JUSTIN DeCHAMBEAU
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2371 Page 17 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 1 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2372 Page 18 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 2 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2373 Page 19 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 3 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2374 Page 20 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 4 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2375 Page 21 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 5 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2376 Page 22 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 6 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2377 Page 23 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 7 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2378 Page 24 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 8 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2379 Page 25 of 94
                                   XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 9 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2380 Page 26 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 29 Filed 09/09/20 Page 10 of 10
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2381 Page 27 of 94
                                   XXXXX




      DECLARATION OF
       ROBERT GLASS
Case 1:20-cv-03127-SAB       ECF No. 76-3      filed 09/15/20   PageID.2382 Page 28 of 94
                                          XXXXX
          Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 1 of 23




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  Mondaire Jones, Alessandra Biaggi, Chris
  Burdick, Stephanie Keegan, Seth Rosen,
  Shannon Spencer, Kathy Rothschild, Diana
  M. Woody, Perry Sainati, Robert Golub,
  Mary Winton Green, Marsie Wallach,
  Matthew Wallach, Mac Wallach, Carol
  Sussman, and Rebecca Rieckhoff,
  individually, and on behalf of all others
  similarly situated,

         Plaintiffs,                                   No 20 Civ. 6516 (VM)

  v.

  United States Postal Service, Louis DeJoy,
  as Postmaster General of the United States
  Postal Service, and Donald J. Trump, as
  President of the United States,

         Defendants.



                       DECLARATION OF ROBERT JUSTIN GLASS
Case 1:20-cv-03127-SAB           ECF No. 76-3          filed 09/15/20   PageID.2383 Page 29 of 94
                                                XXXXX
          Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 2 of 23




        I, Robert Justin Glass, under penalty of perjury and in lieu of affidavit as permitted by 28

 U.S.C. § 1746, hereby declare as follows:

        1. I am currently employed by the United States Postal Service as Manager, Operations

            Industrial Engineering, at Postal Service Headquarters in Washington, DC. I am

            currently serving as the Postal Service’s Director of Election Season. I have been

            employed by the Postal Service for 15 years, in which time I have served as an

            industrial engineer and a Plant Manager, as well as overseeing the Postal Service’s

            participation in the 2020 Census.

        2. I am familiar with the above-captioned action. I am familiar with the Postal Service’s

            Election Mail policies and practices, and the Election Mail-related actions the Postal

            Service has taken to facilitate the 2020 election. This declaration is based on my

            personal knowledge, as well as information conveyed to me by other knowledgeable

            Postal Service personnel in the course of my official duties and responsibilities.

 Election Mail

        3. The Postal Service defines “Election Mail” as any item mailed to or from authorized

            election officials that enables citizens to participate in the voting process. This

            includes ballots, voter registration forms, ballot applications, polling place

            notifications, and similar materials. This mail qualifies as Election Mail both when it

            is sent to voters from election officials at the state and local levels and when it is

            returned by voters to those officials. This is distinct from “political mail,” which is

            sent by political candidates, political action committees, and similar organizations in

            order to engage in issue advocacy or to advocate for candidates or other things, such

            as initiatives, that may appear on a ballot.



                                                   2
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20    PageID.2384 Page 30 of 94
                                            XXXXX
        Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 3 of 23




      4. States have the responsibility and authority to administer elections. Accordingly, state

         legislatures or state or local officials generally determine how election materials will

         be made available to voters (e.g., through the mail, in-person, online), when such

         materials will be sent out, and how such materials will be designed. Where the mail is

         used, state legislatures, and sometimes election officials themselves, also choose how

         to design ballot envelopes. A ballot envelope’s design includes its shape and size; and

         also includes the content, format, and layout of elements that appear on the outside of

         the envelope. For example, ballot envelopes typically contain some combination of

         the Postal Service’s recommended elements (e.g., official Election Mail logo,

         Intelligent Mail barcode), as well as voter instructions, warnings, an oath, a signature

         block, and additional signature blocks for witnesses. In addition, the states determine,

         or leave it up to state or local election officials to decide, which class of mail to use to

         send mailings to voters (generally either First-Class Mail or Marketing Mail), the cut-

         off times to enter these mailings into the postal network (meaning the timeframes that

         election officials set for their own entry of Election Mail directed to voters into the

         mailstream), deadlines for voters to request ballots and to return completed ballots,

         and whether to provide any tracking for a specific mailpiece (usually via the Postal

         Service’s Intelligent Mail barcode, or a third-party system). Likewise, the states, or in

         some cases the state or local election officials themselves, determine whether to

         prepay return postage for mail-in ballots or other Election Mail that voters must

         return to election officials, or whether to instead require the voters to pay for postage

         themselves. Regardless of whether postage is prepaid by the state/locality or affixed

         by the voter, all Election Mail (including completed ballots) that a voter mails to



                                                3
Case 1:20-cv-03127-SAB          ECF No. 76-3          filed 09/15/20   PageID.2385 Page 31 of 94
                                              XXXXX
          Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 4 of 23




           election officials is First-Class Mail, unless the voter or state pays for one of the

           Postal Service’s premium services like Priority Mail or Priority Mail Express. 1

       5. Every federal election cycle (including primary elections), the Postal Service

           conducts significant outreach to state and local election officials about how to

           successfully use our services should they choose to utilize the Postal Service as part

           of their election process. Through this outreach, we explain our services and our

           delivery processes; discuss our recommendations and best practices; and provide

           guidance on how election officials can design and send their mailings in a manner

           that comports with postal regulations, improves mailpiece visibility, and ensures

           timely and efficient processing and delivery. These outreach efforts establish points

           of contact between election officials and Postal Service personnel to foster ongoing

           coordination, and also provide repeated opportunities for the Postal Service to address

           questions and discuss our delivery standards, postage-payment options, mailpiece

           design issues, tracking and mailpiece-visibility services, and other matters regarding

           Election Mail.

       6. Each federal election cycle, the Postal Service mails copies of its official Election

           Mail kit, a comprehensive guide to official Election Mail, to thousands of election

           officials nationwide. In 2020, the Postal Service mailed these kits, known as Kit 600,

           to approximately 11,500 election officials. 2 The Postal Service also conducts

           numerous outreach meetings with election officials, sends out written

           communication, and recommends that election officials contact Postal Service


1
  Because ballots being sent by voters back to election officials are individual pieces (not sent in
bulk), and because ballots contain personal handwritten or typewritten information, they cannot
be mailed as Marketing Mail (which has volume minimums and content restrictions).
2
  Kit 600 is also publicly available online at: https://about.usps.com/kits/kit600.pdf.
                                                  4
Case 1:20-cv-03127-SAB        ECF No. 76-3         filed 09/15/20    PageID.2386 Page 32 of 94
                                            XXXXX
        Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 5 of 23




         mailpiece design analysts to review their Election Mail envelope designs. Also,

         during each election cycle, the Postal Service also assigns talented and experienced

         personnel to serve in temporary positions as Political and Election Mail Coordinators,

         who conduct outreach and serve as the primary points of contact for election officials,

         among other things. Many districts also have members of their staff provide part-time

         coordinator support, splitting duties between their normal jobs and the coordinator

         role. In 2020, the Postal Service has 441 Coordinators, 76 Full-Time and 365 Part-

         time.

      7. The Postal Service’s outreach efforts have intensified in 2020 with the expected

         increase in mail-in voting. In May, the Postal Service’s General Counsel sent a

         guidance letter to more than 11,500 election officials and state political parties,

         reiterating several aspects of the Postal Service’s processes and delivery standards

         and highlighting recommendations that would help ensure a successful election

         season. That May letter attached a copy of Publication 632, State and Local Election

         Mail – User’s Guide, which provides further guidance to election officials about the

         Postal Service’s recommendations, key considerations, and the services available to

         them. A copy of the May 2020 letter sent by the Postal Service’s General Counsel is

         attached as Exhibit 1.

      8. In July, the General Counsel followed that May letter with a letter to the top election

         official in each state and the District of Columbia, noting instances where, under the

         Postal Service’s reading of that jurisdiction’s election laws, certain state-law

         deadlines may be in tension with the Postal Service’s existing delivery standards and

         recommendations. That letter repeated the Postal Service’s prior recommendation that



                                               5
Case 1:20-cv-03127-SAB        ECF No. 76-3         filed 09/15/20   PageID.2387 Page 33 of 94
                                           XXXXX
        Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 6 of 23




         voters who choose to use the mail should request their ballots early and should mail

         in their completed ballots at least one week before the election. These

         recommendations are consistent with guidance provided by the Postal Service for past

         elections, including for example the 2016 Presidential Election. Attached as Exhibit

         2 is a letter dated September 23, 2016, which I understand was sent to election

         officials in every state.

      9. This year, the Postal Service has already had approximately 42,000 total touchpoints

         with election officials to help facilitate the smooth and orderly conduct of the 2020

         election and we will continue our outreach efforts through Election Day.

      10. This year, the Postal Service expanded its leadership taskforce on Election Mail to

         enhance our ongoing work. Leaders of our postal unions and management

         associations have joined this taskforce to ensure strong coordination throughout the

         Postal Service, with state and local partners, and to make sure any concerns can be

         raised and resolved at the highest levels of the organization. Because of the

         unprecedented demands of the 2020 election, this taskforce will help ensure that

         election officials and voters are well informed and fully supported by the Postal

         Service. In addition, on August 21, 2020, the Postal Service Board of Governors

         established a bipartisan Election Mail Committee to actively oversee the Postal

         Service’s processes in support of mail-in voting. The Committee will use its oversight

         role to reinforce the Postal Service’s strong commitment to voting by mail as an

         important part of the nation’s democratic process and will regularly monitor

         execution of our work on Election Mail to ensure that our part of this election process

         is implemented in the most effective way possible.



                                               6
Case 1:20-cv-03127-SAB         ECF No. 76-3        filed 09/15/20   PageID.2388 Page 34 of 94
                                           XXXXX
        Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 7 of 23




      11. One of the most important recommendations that the Postal Service makes to state

         and local election officials is to use one or more methods to distinguish Election Mail

         from other mailpieces, which in turn helps the Postal Service identify Election Mail

         flowing through the postal network so that it can be appropriately treated and

         expeditiously moved (as discussed further below). A primary method of

         distinguishing Election Mail is through the use of the Postal Service’s official

         Election Mail logo:




      12. Postal Service employees are trained to identify this logo on Election Mail. Similarly,

         election officials are encouraged to distinguish ballot mailings that they send to voters

         by affixing (or instructing their third-party vendors to affix) Green Tag 191 (image

         below) to containers (e.g., trays or sacks) containing ballots.




                                               7
Case 1:20-cv-03127-SAB          ECF No. 76-3         filed 09/15/20    PageID.2389 Page 35 of 94
                                              XXXXX
         Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 8 of 23




       13. If Green Tag 191 is affixed to a particular tray or sack of mail when the mail is

           entered into the postal network, the Postal Service knows that the tray or sack

           contains ballots being sent to voters, and ensures that it receives the appropriate

           handling and processing based on our longstanding practices and policies. 3 The Postal

           Service also recommends that election officials identify mail as Election Mail by

           checking a box on the postage statement form that may be used when tendering a

           mailing to the Postal Service. 4 These are three of the primary methods election

           officials may use to identify Election Mail containing ballots for the Postal Service, if

           they choose to identify it; the Postal Service does not require election officials to use

           any of these methods. The Postal Service’s official Election Mail logo and Green Tag




3
  Green Tag 191 can be used only for ballots being sent to voters, and not for any other kind of
Election Mail.
4
  A postage statement is a special form produced by the Postal Service that documents the
number of pieces in the mailing and the postage price for those pieces.
                                                 8
Case 1:20-cv-03127-SAB          ECF No. 76-3         filed 09/15/20   PageID.2390 Page 36 of 94
                                             XXXXX
         Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 9 of 23




          191 have been in use since the 2012 election. The check box on the postage statement

          form was introduced in 2014 and has been in use since.

       14. These identifiers help increase the visibility of Election Mail as it travels through our

          network, from entry to delivery. The Election Mail logo distinguishes the piece

          through the entire process, and the postage statement form check box and Green Tag

          191 ensure that the Postal Service’s employees and systems recognize a particular

          mailing as Election Mail when it is entered into our network. The Postal Service uses

          these identifiers to help ensure we are following existing processes for handling

          Election Mail. That practice is the same for the upcoming November election as it has

          been in prior ones.

Prioritization of Election Mail

       15. Except where a voter chooses to purchase one of the Postal Service’s premium

          services – Priority Mail (which has a retail price starting at $7.50) or Priority Mail

          Express (which has a retail price starting at $26.35) – completed ballots mailed by a

          voter to an election official are First-Class Mail, just like other single-piece mail such

          as holiday cards and bill payments. Such completed ballots are First-Class Mail

          whether they are prepaid by election officials or mailed with a stamp by the voter.

          States, and sometimes election officials themselves, choose whether to prepay

          postage on behalf of voters on ballots or not. The most common methods of prepaid

          postage for Election Mail are Business Reply Mail, Qualified Business Reply Mail,

          Metered Reply Mail, Permit Reply Mail, or stamps. If election officials choose to use

          Business Reply Mail or Qualified Business Reply Mail, they will only be charged for

          the pieces that are actually returned by voters through the mail.



                                                 9
Case 1:20-cv-03127-SAB        ECF No. 76-3       filed 09/15/20      PageID.2391 Page 37 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 10 of 23




      16. For most U.S. citizens who live abroad but are eligible to vote in U.S. elections, their

         ballots mailed from foreign countries are handled as First-Class Mail once they arrive

         in the United States and enter the Postal Service’s processing network. For general

         elections for Federal office, overseas uniformed services voters, including active duty

         military personnel and their families, may use Priority Mail Express Label 11-DOD,

         DOD Express Mail Label Absentee Ballot, to return their ballots from an Army Post

         Office (APO), Fleet Post Office (FPO), or Diplomatic Post Office (DPO). Where

         Label 11-DOD is used to return a ballot, the ballot will be treated as Priority Mail

         Express when it reaches the United States and enters the Postal Service’s processing

         network. We recommend that other voters who live abroad should return their mail-in

         ballots as early as possible, because domestic delivery timeframes do not account for

         international deliveries, and foreign postal operators may have different delivery

         standards. Acting early is especially important this year because of exigent

         circumstances created by the COVID-19 pandemic. For example, regular postal

         service is currently still suspended with some countries. However, voters living

         abroad may return their ballot at any U.S. embassy, consulate, or Diplomatic Post

         Office (where the ballots would be included in diplomatic mail, which continues

         without disruption). For overseas voters who have authorized access to a military

         base, they may return their ballot at that U.S. military base (where the ballots would

         be included in APO/FPO mail, which continues without disruption).

      17. This year, as in years past, election officials who use the mail to provide voters with

         election materials, including blank ballots, may mail such materials to voters as First-

         Class Mail or Marketing Mail. There are some differences between First-Class Mail



                                               10
Case 1:20-cv-03127-SAB       ECF No. 76-3          filed 09/15/20   PageID.2392 Page 38 of 94
                                           XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 11 of 23




         and Marketing Mail, although they are processed using the same equipment. Single

         Piece First-Class Mail generally is delivered within a two to five day timeframe,

         meaning two to five days after the mail is entered into the mailstream or collected by

         the Postal Service, while most Marketing Mail is delivered on a three to ten day

         timeframe. First-Class Mail can be transported by air when the mail needs to travel a

         long distance to be delivered, but Marketing Mail is moved only by ground

         transportation. The Postal Service provides automatic forwarding for First-Class

         Mail, but not Marketing Mail. First-Class Mail pieces are also sealed against

         inspection, whereas Marketing Mail is not. These differences between First-Class and

         Marketing Mail are set forth in the Mail Classification Schedule, which is maintained

         on the Postal Regulatory Commission’s website, as well as the Domestic Mail

         Manual, which is a Postal Service regulation.

      18. With respect to Election Mail, the differences between First-Class and Marketing

         Mail are relevant only to Election Mail that officials send out to voters, since (as

         discussed above) ballots being returned by voters are, at a minimum, First-Class Mail.

         The Postal Service has, for many years, recommended that election officials use First-

         Class Mail service for all Election Mail. If election officials choose to send out

         Election Mail to voters as Marketing Mail, there is no regulation or formal Postal

         Service policy providing that Election Mail (including ballots) entered as Marketing

         Mail be automatically upgraded to First-Class Mail, even if the mail bears the official

         Election Mail logo. To my knowledge, no such regulation or policy has ever existed.

      19. The Postal Service recognizes the importance of Election Mail, however, and has

         policies and established practices to help prevent Election Mail – whether sent by



                                              11
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20   PageID.2393 Page 39 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 12 of 23




         election officials as Marketing Mail or First-Class Mail – from being lost or delayed.

         For example, the Postal Service uses log sheets that account for and help track

         Election Mail through processing. If a county election board enters a container of

         Election Mail into the postal system on a particular day, that container gets logged by

         Postal employees at each step along the way – in the business mail entry unit, the

         processing facility, and the delivery unit, for example – so that the container can be

         tracked. The Postal Service also uses daily “all clears” to ensure that all Election Mail

         is accounted for within the system. In the all clear process, in-plant support personnel

         in processing or delivery units use a checklist to confirm that mail scheduled or

         “committed” to go out that day has gone out, and anything committed for the next day

         is at the front of the line. Personnel conducting all clears may consult the logs that

         were described earlier, and also check all locations within the facility (e.g., processing

         equipment) to ensure that all pieces of Election Mail in the facility’s possession are in

         the right location. Attached as Exhibit 3 is an example of an “Operational Clean

         Sweep Search Checklist – Political and Election Mail” that USPS personnel routinely

         use as part of the “all clear” procedure.

      20. In terms of delivery speed, the Postal Service recognizes that Election Mail, and

         ballots in particular, are time-sensitive. Accordingly, while there is no formal policy,

         the Postal Service has several longstanding practices of prioritizing the expeditious

         processing and delivery of Election Mail, particularly ballots. I have knowledge of

         and experience with these practices both in my current role, and as a Plant Manager

         during the 2016 election.




                                               12
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20    PageID.2394 Page 40 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 13 of 23




      21. Specifically, a longstanding practice within the Postal Service is to devote excess

         First-Class Mail processing capacity to Election Mail, including blank ballots sent out

         to voters. A plant can process a finite amount of mail per day within First-Class Mail

         standards. Where there is not enough First-Class Mail to fill that capacity, we fill it

         with other mail such as Marketing Mail. This is called “advancing.” Although there is

         no formal policy to this effect, it is a longstanding practice to advance Election Mail

         entered as Marketing Mail ahead of all other Marketing Mail. As a result of this

         practice, the delivery timeframes for Election Mail entered as Marketing Mail often

         are comparable to those of Election Mail entered as First-Class Mail. In my

         experience, the majority of Election Mail entered locally as Marketing Mail

         ultimately has a similar delivery speed to First-Class Mail because of “advancing”

         and other Postal Service practices.

      22. Another practice is ensuring that Election Mail including blank ballots sent to voters

         is not left behind. If a truck leaving a facility is going to be 100 percent full, we

         prioritize placing the ballots on the truck.

      23. In addition to those practices, Postal Service employees also often undertake

         extraordinary efforts to accelerate the delivery of ballots that have been mailed by

         election officials, whether sent using First-Class Mail or Marketing Mail service, or

         by voters very close to or on Election Day. There is no formal Postal Service policy

         discussing this practice, but it is culturally understood within the Postal Service, and,

         in my experience, has been part of Postal Service culture during the whole time I have

         been aware of the Election Mail process.




                                               13
Case 1:20-cv-03127-SAB        ECF No. 76-3       filed 09/15/20     PageID.2395 Page 41 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 14 of 23




      24. The decision to undertake these efforts is generally made at the local level by District

         and/or Plant leadership and staff. The Postal Service’s Area and Headquarters

         leadership and officers have, to my knowledge, always approved of these efforts

         when informed of them. I am unaware of any opposition by management to these

         efforts.

      25. An example of the efforts undertaken by the Postal Service’s employees this year

         occurred when New York City mailed thousands of blank ballots to voters on the

         Friday before a Tuesday primary election. When the local Plant Manager and District

         Manager heard about this from the Postal Service’s local Election Mail coordinator,

         they ordered our employees to undertake extraordinary efforts to ensure that as many

         ballots as possible reached the voters before Election Day so they could still be

         returned in time to be counted. After giving that order, they informed their Area Vice

         President, who endorsed the decision and told them to do anything they needed to do

         to deliver the ballots. Postal Service employees then segregated the ballots from the

         other mail and sent them as Priority Mail Express (formerly known as Express Mail),

         the Postal Service’s fastest and most expensive service, so that the ballots moved as

         quickly as possible through our network. This was done at considerable expense to

         the Postal Service, which we did not seek to recover from the election officials.

      26. Other extraordinary measures we have undertaken include providing additional

         deliveries during the day and making deliveries on Sundays. Postal personnel,

         including managers, will also personally deliver ballots on a same-day basis to

         election officials throughout Election Day, in recognition of the fact that many local

         election boards require that they must physically receive ballots by a certain time on



                                               14
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20    PageID.2396 Page 42 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 15 of 23




         Election Day. I have personal knowledge of the fact that on previous Election Days, if

         a state has, for example, a 7 p.m. return deadline, postal employees have been

         instructed to search a facility at 5 p.m. to find every ballot they can so that it can be

         turned over to election officials by the state’s deadline. Again, the Postal Service

         undertakes these extraordinary measures at its own cost, including overtime, fuel,

         mileage, and other similar expenses. During this election season, I am aware that we

         made extra deliveries over the weekend in Georgia and Washington, D.C., to ensure

         to the best of our ability that ballots would be delivered to voters in time to vote in

         primaries, despite mailings by election officials very close to Election Day.

      27. I am not aware of anyone in the Postal Service who has disapproved efforts to do

         anything reasonably possible to deliver ballots in time for votes to be counted. To the

         best of my knowledge, Postmaster General DeJoy has not done anything to change

         these practices or expressed any intention to do so. Nor have any other members of

         the Postal Service’s Executive Leadership Team. In sum, I am not aware of anyone

         within the Postal Service expressing any intention to stop, curtail, discourage, or

         interfere with any effort to accelerate the delivery of ballots so they may arrive in

         time to be counted during this year’s election cycle.

      28. I expect us to undertake these same extraordinary efforts during the November 2020

         general election when necessary. I fully support these efforts and intend to use my

         position to facilitate them. In fact, this year the Postal Service has implemented

         additional measures to ensure the timely delivery of ballots, as discussed below.

      29. For example, on August 18, 2020, Postmaster General DeJoy committed that, starting

         on October 1, 2020, the Postal Service will engage standby resources in all areas of



                                               15
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20   PageID.2397 Page 43 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 16 of 23




         our operations, including transportation, to satisfy any unforeseen demand related to

         the November general election. His testimony under oath before both the Senate

         Homeland Security and Government Affairs Committee on August 21, 2020, and the

         House Committee on Oversight and Reform on August 24, 2020, confirmed this

         commitment. These “standby resources” will include, as needed, additional staffing,

         additional transportation, extra trips, and expanded mail processing windows. With

         respect to expanded mail processing, the Postal Service’s mail processing machines

         generally have, across the board, unused excess capacity (e.g., idle windows) that we

         can utilize as needed to ensure the timely processing of Election Mail. For example,

         on average, Advanced Facer Canceller Systems (AFCS), which cancel (apply

         postmarks) to letter-sized mail, run less than 8 hours per day (outside of the Peak

         holiday season in December). Operations officers throughout the Postal Service will

         deploy these standby resources as needed.

      30. There are practical limitations to what these extraordinary efforts can accomplish. If a

         ballot is mailed from the West coast to the East coast on Election Day, it will be

         impossible for the Postal Service to deliver it on the same day. There are also

         limitations of scale. It may be possible for us to provide same-day delivery for 5,000

         ballots through extraordinary delivery measures, but, as the number increases to

         50,000 or beyond, such special measures become much more difficult.

      31. Because of the anticipated increase in voting using the mail due to COVID-19, and

         the inexperience of many state and local election officials in administering an election

         with such a high volume of mail-in ballots, there is a high risk that large mailings

         may be entered close to or on Election Day, as we have already experienced during



                                               16
Case 1:20-cv-03127-SAB        ECF No. 76-3       filed 09/15/20     PageID.2398 Page 44 of 94
                                            XXXXX
        Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 17 of 23




          some primary elections this year. Such occurrences may strongly test what is

          realistically possible regarding accelerated delivery times, even with heroic efforts

          from the Postal Service.

      32. To help educate election officials about how the mail works and what they can expect

          when using the mail as part of their elections, and as part of our commitment to

          delivering Election Mail in a timely manner, in addition to publishing comprehensive

          guidance materials on our website (usps.com/votinginfo), we regularly communicate

          with election officials by letter, phone, meetings, and otherwise to educate them on

          our processes, procedures, and recommended best practices, including recommended

          mailing timeframes, using First-Class Mail, and using available labeling tools to

          increase visibility and tracking for Election Mail. This communication strategy has

          not changed since Postmaster General DeJoy took office. However, this year, the

          frequency of communications between the Postal Service and election officials has

          increased, because of the need to address challenges stemming from the COVID-19

          pandemic.

Ballot Cancellation

      33. A postmark is an official Postal Service imprint applied on the address side of a

          stamped mailpiece. A postmark indicates the location and date the Postal Service

          accepted custody of a mailpiece, and its primary purpose is to cancel affixed postage

          so that it may not be reused (thereby providing some revenue assurance for the Postal

          Service). Cancellation is not required for mailpieces that bear a permit, meter,

          precancelled stamp for postage, or for pieces with an indicia applied by various

          postage evidencing systems, because this type of postage is not at risk of being



                                               17
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20    PageID.2399 Page 45 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 18 of 23




         reused. As such, the Postal Service’s mail processing system is not designed to cancel

         every single mailpiece that flows through the system.

      34. It has, however, been the Postal Service’s policy for several years to “cancel”

         (commonly understood by the public as “postmark”) all ballots returned by voters,

         regardless of the method of payment used; this policy remains in place. For example,

         if a mailpiece comes in that is permitted or metered and, if it is identifiable as a ballot,

         the Postal Service will still try to “cancel” or “postmark” that mailpiece. This policy

         is in recognition of the importance that many states place on a postmark, as a means

         of validating that the ballot was returned on time.

      35. Letter-sized mail is typically cancelled using an AFCS machine at a plant. Based on

         my own knowledge of the Postal Service’s inventory of AFCS machines, including

         removals prior to Postmaster DeJoy’s August 18, 2020 direction to suspend such

         activity, and the processing capacity of those machines, the Postal Service has

         sufficient AFCS capacity to handle all ballots during this year’s election. In general,

         most processing plants run AFCS machines only from 4 p.m. to about 11 p.m.,

         meaning that these machines typically have many extra hours of processing capacity

         that can be used, for example, to cancel ballots.

      36. During the Postal Service’s regular operations, some mail bypasses the cancellation

         machine, like trays of prepaid (usually metered) mail. Even for mail that runs on the

         cancellation machine, there are some mailpieces that the machine cannot read or

         apply a cancellation mark to, for instance if the piece is overly wet or crumpled.

         Those mailpieces enter the “reject” or “return” processing flows. The “reject” or

         “return” mail is ordinarily moved through processing without applying a cancellation



                                               18
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20   PageID.2400 Page 46 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 19 of 23




         mark. However, during election season, if a cancellation machine rejects a mailpiece,

         and that mailpiece is identifiable as a ballot, then the ballot is cancelled by hand

         before continuing through processing. In addition, as discussed further below, the

         Postal Service recently began using dedicated ballot monitors to ensure that all ballots

         are, to the extent possible, being identified and cancelled, either by machine or by

         hand.

      37. There are limited instances where the Postal Service may not be able to attempt

         “postmarking” or “cancellation” on a ballot. For example, many businesses and other

         bulk mailers send mail in bulk-mailing trays containing roughly 400 pieces each.

         These trays often consist primarily of metered mail, which does not require

         cancellation. As such, these trays of metered mail generally bypass the cancellation

         machines and are entered directly into sorting machines. This means a ballot mailed

         from an office or similar location that has primarily metered outgoing mail that is

         entered into the mailstream in trays would not receive a cancellation unless a Postal

         Service employee recognized the ballot within the tray and separated it for

         cancellation.

      38. There are other reasons a ballot might not receive a legible cancellation mark. For

         example, occasionally two pieces may be stuck together when they are run through

         the machine, or the ink in a given cancellation machine may smear.

      39. In order to minimize these issues, the Postal Service has modified its regular

         processes to maximize the likelihood that a ballot is cancelled. These measures

         include making extra efforts to hand cancel ballots that are rejected by automated

         cancellation machines and training Postal Service employees to recognize ballots



                                               19
Case 1:20-cv-03127-SAB         ECF No. 76-3          filed 09/15/20   PageID.2401 Page 47 of 94
                                             XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 20 of 23




         using the official Election Mail logo to make sure that these mailpieces are cancelled.

         This year, for the first time of which I am aware, the Postal Service also began

         utilizing ballot monitors in every processing facility to monitor the postmarking

         process and ensure all processes are being adhered to properly with a goal to

         minimize any missed postmarks on ballots. For the week before the November

         general election and through Election Day, each facility will have a ballot monitor

         who is fully familiar with processing operations and the procedures that should be

         followed for cancelling ballots.

      40. In order to successfully implement the ballot postmarking processes, Postal Service

         employees must recognize a mailpiece as a ballot. To help Postal Service employees

         recognize ballots in the mailstream, the Postal Service has recommended (and

         recommends again this year) that election officials include the official Election Mail

         logo on the ballot envelope, as well as other identifiers discussed above. Because

         return ballots can be mailed from anywhere in the country, the use of the universally

         recognized official Election Mail logo is particularly important for visibility. A Postal

         Service employee may not be familiar with the appearance of a ballot for King

         County, Washington, for example, but would recognize the official Election Mail

         logo. Election officials are not required to include these identifiers, but, without them,

         it is significantly more difficult for the Postal Service to identify and cancel ballots.

      41. In this election cycle, the Postal Service has intensified its efforts to improve the

         postmarking process by convening a Postmark Team that has worked to identify and

         correct potential process deficiencies, and has updated Processing Operations

         Management Orders, Stand Up Talks, and Standard Work Instructions. This team also



                                                20
Case 1:20-cv-03127-SAB        ECF No. 76-3          filed 09/15/20   PageID.2402 Page 48 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 21 of 23




         recommended the use of ballot monitors, who have been used successfully in several

         of the later primary elections in 2020 and will be in place for the November general

         election.

      Ability of the Postal Service to process Election Mail

      42. The Postal Service typically delivers well over 400 million mailpieces per day. In

         2019, the Postal Service delivered an average of 472 million mailpieces per delivery

         day. Even if every registered voter in the United States were to vote by mail this year

         (which, based on available data, would total around 155 million mailed-in ballots),

         their ballots would represent only a tiny portion of the total mail volume that the

         Postal Service handles. Currently, even with the anticipated increase in the use of

         voting by mail, the Postal Service is projecting that only two to five percent of total

         volume in October and November will be Election Mail. However, to help ensure that

         all Election Mail can be delivered on time, and to mitigate the impacts of any surges

         in Election Mail sent in the days immediately before Election Day, the Postal Service

         is actively encouraging voters and election officials to act early to allow enough time

         for voters to request, receive, complete, and return their ballots.

      43. There will be surges in Election Mail volume near the November general election

         date, but we experience these types of mail surges regularly for things such as

         monthly billing cycles, holidays, and the 2020 Census, and we are prepared for them.

         We expect less total volume during the entire election season of October to

         November than during the peak mailing season, which begins after Thanksgiving and

         extends into early January. Peak in 2019 was projected to have around 13 billion

         mailpieces. During the peak week of the holiday season, the Postal Service expected



                                               21
Case 1:20-cv-03127-SAB        ECF No. 76-3         filed 09/15/20    PageID.2403 Page 49 of 94
                                            XXXXX
       Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 22 of 23




         2.5 billion pieces of First-Class Mail, not counting any Marketing Mail. If every

         registered voter was to receive an application for a mail-in ballot and return it via

         mail, then receive a mail-in ballot and also return it by mail, the total volume handled

         by the Postal Service for all four legs in this scenario would total around 640 million

         pieces, which is roughly 25 percent less than the peak seven days handled by the

         Postal Service. The Postal Service’s routine, data-based reductions in the number of

         sorting machines in facilities, and other reductions in equipment, are done

         conservatively, with anticipated surges in mind and accounted for. In my time as a

         Plant Manager, equipment was removed routinely due to declining mail volume, and I

         am not aware of any policy change or change to this practice this year, other than the

         recent pause to the practice ordered by Postmaster General DeJoy until the November

         election is over.

      44. While the COVID-19 pandemic presents challenges for the Postal Service due to

         decreased availability of Postal Service workers, we have worked with the Postal

         Service’s unions to bring on additional workers and are confident that we will have

         the workforce we need. We have plans in place to respond to the continued negative

         impact of COVID-19 and are making plans to rapidly respond to crises that may

         occur, including spikes in COVID-19-related absences.

      45. The Postal Service’s most significant concerns with respect to this election are

         envelope design, including ballot envelope design, because poorly designed

         envelopes can impact processing and cause improper delivery; and the state’s mailing

         timeframes or deadlines, particularly those deadlines and timeframes that may have

         changed or be changed near Election Day in light of circumstances resulting from the



                                              22
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2404 Page 50 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28 Filed 09/09/20 Page 23 of 23
Case 1:20-cv-03127-SAB             ECF No. 76-3     filed 09/15/20      PageID.2405 Page 51 of 94
                                               XXXXX
            Case 1:20-cv-06516-VM Document 28-1 Filed 09/09/20 Page 1 of 3
      )$!'.  "'     .
      .#(.
         


      
       


       (3TWW W

       -8W #C86O>HGW (3?DW

      "P8WOHWO=8W>EI36ONWH9WO=8W!*1&" WI3G78E?6 WO=8W,HNO3CW.8LQ>68W3GO>6>I3O8NWO=3OWE3GTW
      QHO8LNWR?DCW6=HHN8WOHWPN8WO=8WE3?DWOHWI3LO?6>I3O8W?GWPI6HE>G<W8D86O?HGNW>G6CP7>G<WO=8WW
      %8G8L3DW#D86O?HGW>GW)HQ8F58LW /=?NWD8OO8LW>NW3W9HCDHR PIW6HEEPG>63O>HGWOHWO=8WW*99?6>3CW
      #C86O?HGW (3>DW'>OW '>OW W R=>6=WR3NWILHQ>787WOHW8C86O?HGNWH;>6?3CNW?GW (3L6=W3G7WR=>6=W>NW
      3Q3>D35C8W3OW=OOIN35HPOPNIN6HEB?ONB?OI79W

      $HCDHR>G<WPIWHGWN8Q8L3CWOHI>6NW377L8NN87W?GWO=3OW#C86O?HGW(3?CW'>O W O=>NWC8OO8LW=><=D><=ONWNHE8W
      B8TW3NI86ONWH9WO=8W,HNO3CW.8MQ?68NW78C?Q8LTWILH68NN8N W OHW3DCHRWTHPWOHWO3B8WO=HN8W
      ILH68NN8NW>GOHW366HPGOWR=8GWE3B?G<W786>N?HGNW3G7WR=8GW87P63O?G<WO=8WIP5C?6WHGWR=3OWOHW
      8SI86OWR=8GW PN?G<WO=8WE3>DWOHWQHO8W 2HPWR>CDW 3DNHW9?G7WNHE8W377?O?HG3CWL86HEE8G73O>HGNW
      O=3OWO=8W,HNO3DW.8MQ>68W=3NWL8<3L7?G<W=HRWOHW8GNPL8WO=8W899?6>8GOW3G7WO>E8CTW=3G7D?G<WH9WE3?DW
      I8LO3>G?G<WOHW8D86O?HGNWR=>6=W>G6CP78NW53DCHONW3NWR8DCW3NWL8<?NOL3O>HGW63L7N W 35N8GO88 53DCHOW
      3IIC>63O>HGN WIHDC>G< IC368WGHO?9>63O>HGNWHLWHO=8LWE3O8L>3DNWN8GOW9LHEW3PO=HL>U87W8D86O?HGW
      H99>6?3DNWOHW3CCHRW6?O>U8GNWOHWI3LO?6>I3O8W>GWO=8WQHO>G<WILH68NN W3G7W?NW6HCD86O?Q8DTWL898LL87WOHW
      3NW#C86O?HGW(3>DW /=8N8W3G7WHO=8LW?NNP8NW3L8W7>N6PNN87W?GWO=8W35HQ8WE8GO>HG87W#D86O?HGW
      (3?DW'>OW3G7W?GW,P5D?63O?HGW W ! !& & & !& & W  &#& R=?6=W>NW
      8G6DHN87WOHWO=>NWC8OO8LW ,P5C?63O?HGWW3G7WHO=8LW#C86O>HGW (3?CWL8NHPL68NW3L8W3Q3?D35C8WHGW
      O=8W,HNO3CW .8LQ>68NW#C86O>HGW (3?CW R85N>O8W3OW=OOIN35HPOPNIN6HE8D86O?HG E3?D8D86O?HG
      E3?D L8NHPL68N=OEW

                   

        NW3GW>G?O?3DWE3OO8LWO=8W,HNO3CW.8MQ>68WH;8LNW3WQ3L>8OTWH9WE3?C>G<WN8MQ>68NWO=3OWQHO8LNW3G7W
      8D86O?HGWH;?6?3DNWE3TWPO>C?U8WOHWOL3GNE?OW#D86O?HGW (3?CW /=8WORHWE3>GW6D3NN8NWH9WE3@DWO=3OW3L8W
      PN87W9HLW#D86O?HGW(3>CW3L8W$>LNO!D3NNW(3?DW3G7W0.,.W(3LB8O?G<W(3>D W O=8WC3OO8LWH9WR=?6=W
      >G6DP78NWO=8W)HGILH9>OWIHNO3<8WL3O8W /=8N8WE3>CW6D3NN8NW=3Q8W7>998L8GOW78D>Q8MTWNO3G73L7NW
      3G7WIL>68WL3G<8N W 3G7W3L8WNP5A86OWOHW8D?<?5>D?OTWL8KP>L8F8GONWO=3OW>G6CP78WO=8WQHDPE8WH9W3W
      <?Q8GWF3>D?G<W3G7WO=8WE3>DI?868NW6HGO8GONW R8?<=O W 3G7WN>U8W NW3W<8G8L3DWE3OO8L W 3CCW
      #C86O?HGW(3?CW>G6CP7>G<W53DDHONWE3?D87W9LHEW>G7?Q?7P3DWQHO8LNWOHWNO3O8WHLWCH63CW8C86O?HGW
      H;>6?3DNW# !&58WN8GOW5TW $>LNO !D3NNW(3>DW #D86O>HGWE3O8L?3CNW>G6CP7?G<W5C3GBW35N8GO88W
      53CCHONWE3>C87W9LHEWNO3O8WHLWDH63CW8D86O>HGWH9:>6?3DNWOHWQHO8LNWE3TW<8G8L3CDTW58WN8GOW5TW8>O=8LW
      $?LNO !C3NNW(3?CWHLW(3LB8O>G<W(3>CW

                                  

      &OW>NW>EIHLO3GOWOHWGHO8WO=3OW$>LNO !D3NNW(3>CW3G7W(3LB8O>G<W(3>CW=3Q8W7?998L8GOW78D?Q8MTW
      NO3G73L7N W 3G7WO=3OW78C?Q8LTWO?E8NW9PLO=8LW78I8G7WHGWO=8WHL><?GW3G7W78NO?G3O>HGWH9W3W<?Q8GW
      E3?CI>868W (HNOW7HE8NO?6W $>LNO!D3NNW (3>DW?NW78D?Q8L87W?GW W73TNW (HNOW7HE8NO?6W
      (3LB8O?G<W (3>DW?NW78C>Q8L87W>GW W+W73TNW %$& !&  ! &  & !&#  !&4W
          &$& !&& !& !   &!& !&%"&$# & ! !& !& % &
         .-#.&.'+.
      ,*%. .        .
      .     .
      .  .
              
           
Case 1:20-cv-03127-SAB          ECF No. 76-3          filed 09/15/20       PageID.2406 Page 52 of 94
                                                XXXXX
           Case 1:20-cv-06516-VM Document 28-1 Filed 09/09/20 Page 2 of 3

                                                        


       .@ .9-8@#.2@!"+(:"2=@78-!3!7@-!@8.@++.;@#.2@ .-8(-&"- ("7@"&@ ;"8'"3@(779"7@.2@
       9-#.2"7""-@":"-87@ :.8"37@7'.9+!@,(+@8'"(3@3"892-@++.87@8@+"78@ @;""*@/3(.4@8.@8'"@!9"@
       !8"@"78+(7'"!@=@788"@+;@ (,(+3+=@ #.3@"+" 8(.-@,8"2(+7@79 '@7@+-*@++.87@7"-8@
       8.@:.8"27@ 8'"@.78+@"6( "@+7.@3" .,,"-!7@8'8@788"@.2@+. +@"+" 8(.-@.%( (+7@97"@(278>
       +77@(+@-!@++.;@ @;""*@#.3@!"+(:"2=@8.@:.8"27@

       8@(7@ 2(8( +@8'8@8'"@ .78+@"2:( "7@!"+(:"2=@78-!3!7@"@*"/8@(-@,(-!@;'"-@(-#.3,(-&@
       :.8"27@'.;@8.@79 "77#9++=@/28( (/8"@(-@-@"+" 8(.-@97(-&@8'"@,(+@ -!@;'"-@788"@-!@
       +. +@"+" 8(.-@.$#( (+7@3"@,*(-&@!" (7(.-7@7@8.@8'"@"78+(7',"-8@.#@!"!+(-"7@-!@8'"@
       ,"-7@97"!@8.@7"-!@@/(" "@.#@ +" 8(.-@ (+@8.@:.8"27@ .8"27@7'.9+!@"@,!"@;3"@.#@
       8'"7"@82-7(8@8(,"7@;'"-@ .$#"3"!@8'"@.//.59-(8=@8.@2"19"78@8'8@-@ 7"-8""@ ++.8@"@
       ,(+"!@8.@8'",@ -!@;'"-@!" (!(-&@;'"-@8.@,(+@@++.8@ *@8.@"+" 8(.-@.%( (+7@ .2@
       "<,/+"@ (#@@788"@+;@2"19(2"7@ .,/+"8"!@ ++.87@8.@"@3" "(:"!@=@ "+" 8(.-@.%( (+7@=@@
       7/" (#("!@!8"@ 79 '@7@+" 8(.-@=@(-@.2!"3@8.@"@ .9-8"!@:.8"27@7'.9+!@"@;2"@.#@8'"@
       /.77((+(8=@8'8@ .,/+"8"!@++.87@,(+"!@+"77@8'-@@;""*@"#.2"@8'8@!8"@,=@-.8@ (-@# 8@
       22(:"@=@8'"@788"7@!"!+(-"@ (,(+3+=@ (#@ @788"@+;@++.;7@@19+(#("!@:.8"3@8.@2"19"78@-@
       7"-8""@++.8@7'.28+=@"#.2"@ +" 8(.-@ =@-!@2"19(2"7@8'"@788"@.3@+. +@ "+" 8(.-@.%( (+@8.@
       ,(+@8'8@++.8@8.@8'"@:.8"2@ :.8"27@7'.9+!@"@,!"@;3"@8'8@8'"@7"-8""@++.8@,=@-.8@
       3" '@8'"@:.8"2@"#.2"@ +" 8(.-@=@(#@2"19"78"!@+"77@8'-@@;""*@"#.2"@8'"@"+" 8(.-@

        " " ""!"!"" " "!"

       '"@.78+@"2:( "@(7@ .,,(88"!@8.@8'"@"%( ("-8@-!@8(,"+=@/3. "77(-&@-!@!"+(:"4=@.#@
       +" 8(.-@ (+@(-@ .2!- "@ ;(8'@(87@!"+(:"2=@78-!2!7@ -!@'7@!":"+./"!@+"+(-&@8.@
       /2.:(!"@&2"8"3@:(7((+(8=@#.3@8'"7"@,(+@/(" "7@!92(-&@/3. "77(-&@ (- +9!(-&@8'"@%( (+@
       +" 8(.-@(+@+.&.@ ;'( '@(7@97"!@.-@ ++@+" 8(.-@(+@ -!@&@    @    
            ;'( '@(7@97"!@7/" (#( ++=@#.2@++.87@ "(8'"2@&@      @-.2@8'"@%) (+@
       +" 8(.-@(+@+.&.@(7@,-!8.2=@ -!@8'"=@!.@-.8@9/&2!"@7"2:( "@.3@7978(898"@#.2@/.78&"@
       98@8'"=@'"+/@8.@+"28@8'"@ .78+@"2:( "@.#@8'"@/2"7"- "@.#@ +" 8(.-@(+@(-@8'"@/.78+@
       -"8;.2*@-!@!(78(-&9(7'@+" 8(.-@(+@#2.,@8'"@,(++(.-7@.#@.8'"2@,(+/(" "7@8'8@2"@,.:(-&@
       8'3.9&'@8'"@-"8;.2*@

       '"@ .78+@"2:( "@#95'"2@3" .,,"-!7@8'8@"+" 8(.-@.%( (+7@97"@ -8"++(&"-8@(+@2 .!"7@
       #.3@8'"(2@+" 8(.-@(+@ '"7"@2 .!"7@2"@97"!@8.@(,/2.:"@@,(+"27@(+(8=@8.@83 *@
       (-!(:(!9+@,(+/(" "7@-!@&(-@&3"8"3@,(+782",@:(7((+(8=@ '"@ .78+@"6( "@+7.@.%"27@
       -@ -8"++(&"-8@(+@3 .!"@(!"-8(#("3@7/" (#( ++=@#.2@++.87@8'8@(- 3"7"7@,(+/(" "@:(7((+(8=@
       ;(8'(-@8'"@/2. "77(-&@7=78",@ (7@97"!@=@8'"@ .78+@"2:( "@8.@7.28@(-!(:(!9+@,(+/(" "7@
       -!@ -@"@97"!@.8'@=@8'"@.78+@"6( "@-!@=@8'"@,(+"2@8.@82 *@8'"@!"+(:"2=@-!@
       3"893-@.#@++.87@

       " " " ""            " " "

       -@!!(8(.-@ 8'"@.78+@"2:( "@'7@77(&-"!@"+" 8(.-@,(+@ ..3!(-8.27@8.@" '@+. +(8=@8'8@
       78-!@2"!=@8.@77(78@-!@ .-79+8@;(8'@788"@-!@+. +@"+" 8(.-@.%( (+7@ .- "3-(-&@8'"@
       +.&(78( 7@.#@8'"(2@,(+(-&7@-!@8'"@7"2:( "7@8'8@2"@:(++"@ @+(78@.#@"+" 8(.-@,(+@
         ..2!(-8.27@,=@"@#.9-!@.-@.93@;"7(8"@8@ '88/7 .9897/7 ., "+" 8(.-,(+ /.+(8( +
       "+" 8(.-,(+ ..2!(-8.27/!#@ +7.@ ,(+/(" "@!"7(&-@-+=787@;(++@77(78@"+" 8(.-@.%( (+7@
       (-@!"7(&-(-&@-!@/2"/3(-&@"-:"+./"7@8'8@3"@ .-7(78"-8@;(8'@/.78+@2"&9+8(.-7@ (- 3"7"@
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2407 Page 53 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-1 Filed 09/09/20 Page 3 of 3
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2408 Page 54 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 1 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2409 Page 55 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 2 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2410 Page 56 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 3 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2411 Page 57 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 4 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2412 Page 58 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 5 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2413 Page 59 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 6 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2414 Page 60 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 7 of 8
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2415 Page 61 of 94
                                    XXXXX
          Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 8 of 8
     Case 1:20-cv-03127-SAB      ECF No. 76-3      filed 09/15/20   PageID.2416 Page 62 of 94
                                            XXXXX
                                  PROCESSING
              Case 1:20-cv-06516-VM          OPERATIONS
                                    Document 28-3 Filed 09/09/20 Page 1 of 1
                                         HEADQUARTERS
                                  UNITED STATES POSTAL SERVICE
      Processing Operations Management Order




      : __________________________________ Phone




23
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2417 Page 63 of 94
                                   XXXXX




      DECLARATION OF
       JOHN PROKITY
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2418 Page 64 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 1 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2419 Page 65 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 2 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2420 Page 66 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 3 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2421 Page 67 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 4 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2422 Page 68 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 5 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2423 Page 69 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 6 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2424 Page 70 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 27 Filed 09/09/20 Page 7 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2425 Page 71 of 94
                                   XXXXX




      DECLARATION OF
        JENNIFER VO
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2426 Page 72 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 1 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2427 Page 73 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 2 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2428 Page 74 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 3 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2429 Page 75 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 4 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2430 Page 76 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 5 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2431 Page 77 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 6 of 7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2432 Page 78 of 94
                                    XXXXX
           Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 7 of 7
Case 1:20-cv-03127-SAB           ECF No. 76-3         filed 09/15/20       PageID.2433 Page 79 of 94
                                                XXXXX
          Case 1:20-cv-06516-VM Document 25-1 Filed 09/09/20 Page 1 of 2


 Collection Service — National Service Standards                                                       314.3


                      314   Collection Point Management System, Collection
                            Tests, and Density Tests (Volume Reviews)
                    314.1   General
                            All collection points are required to be entered in the Collection Point
                            Management System (CPMS) by the responsible District where Internet
                            access is available. No scheduled collection may be excluded from CPMS.
                            The information recorded in CPMS must be accurate and complete and must
                            be reviewed at least annually by the District for accuracy. All exceptions must
                            be in accordance with 313.3. CPMS is utilized to electronically verify
                            collections. Any collection points recorded in these systems and receiving
                            electronic scan data do not require the manual test as specified in 314.2.
                            Collection points are defined locations where a customer drops off mail for
                            collection by the Postal Service. These can include mailchutes, receiving
                            boxes, firm pickups, Self-Service Kiosk (SSKs) drops, lobby drops, and mail
                            collection racks. Collection boxes are a subset of collection points.

                    314.2   Manual Collection Tests
                            In any delivery office lacking Internet access and any such office not using
                            electronic collection management tools, the collection points process must
                            be tested quarterly. This test is completed using plastic collection test card
                            D-1148 and PS Form 3702, Test Mailing Record (Collection and Special Test
                            Mailings), in accordance with Handbook M-39, Management of Delivery
                            Services, part 133.

                    314.3   Volume Density Tests
                            Estimates of collection box volumes should only be used for preliminary
                            information, where no changes are considered, or to determine which boxes
                            will have a density test performed. All determinations made under POM
                            315.3 (relocation/removal of boxes) should use the following density-test
                            process:
                            a.    Use an actual count for letters or record a linear measurement of letters
                                  contained in the box.
                            b.    Convert the linear measurement to pieces at 227 pieces per foot (or
                                  current conversion figure).
                            c.    Add actual piece counts for flats and small parcels.
                            Density tests should be for a continuous 2-week period. At a minimum,
                            density tests must be performed annually.
                            If the potential action under consideration involves Saturday collection alone,
                            only collect data from four consecutive Saturdays.
                            Where multiple boxes are collected, mail volume from all boxes must be
                            totaled. Collectors are required to record all density test mail volumes in the
                            scanner. Collections density volume will be stored in Postal systems for use
                            as needed.
                            For offices without Internet access, use locally available tools (e.g., Excel) to
                            generate density-test worksheets. Retain data locally until a subsequent
                            density test is conducted. Provide feedback to the District collections
                            coordinator as needed.
 POM Issue 9, July 2002                                                                                  145
 Updated With Revisions Through July 31, 2020
Case 1:20-cv-03127-SAB      ECF No. 76-3         filed 09/15/20       PageID.2434 Page 80 of 94
                                           XXXXX
        Case 1:20-cv-06516-VM Document 25-1 Filed 09/09/20 Page 2 of 2


315                                                                          Postal Operations Manual


                315    Collection Boxes
               315.1   Appearance
                       All collection boxes must have a uniform appearance and indicia so that
                       customers can readily identify the type of service provided at each box. All
                       boxes must be maintained in good condition with a clean and legible
                       collection schedule decal. Boxes must be painted in accordance with and
                       have only the decals prescribed by Brand and Policy at Headquarters.
                       Collection boxes are to be maintained in good condition.

               315.2   Number, Location Type, and Box Type
                       Install a sufficient number and type of collection boxes (see parts 313.1, and
                       322.22) within the delivery area to handle mail volume.

               315.3   Relocation Before Removal
                       Collection boxes averaging less than 25 pieces a day should be relocated
                       within the neighborhood or community to a potentially higher volume
                       location. A two-week density test and analysis must occur at least annually.
                       Boxes adjacent to senior citizen housing, municipal and judicial buildings,
                       and other public facilities are examples of the types of boxes that may be left
                       in place even if fewer than 25 pieces per day are generated. Before removing
                       a collection point, it must be considered for relocation within the
                       neighborhood.
                       If after exhausting/reviewing potential relocation options, it is ultimately
                       decided that the collection point should be removed, approval must be
                       granted by the exception authority listed in 313.3. Before a collection box
                       can be removed or relocated, a notice to that effect for customers must be
                       placed on the box 30 days prior to the removal or relocation showing the
                       location(s) and collection schedule(s) for other collection points in the vicinity.

               315.4   Immediate Removal
                       If, after a collection box has been vandalized or tampered with, the location is
                       determined to be unsecure by the Area manager, Delivery Programs
                       Support, the box may be removed immediately without notice.

                316    Collection Schedule Decals
                       A correct and legible collection schedule decal, Decal 55B, displaying all
                       scheduled collections, must be affixed at each collection point. This decal
                       must also indicate the location of the nearest collection point with a 5:00 P.M.
                       (or later) scheduled collection.
                       For collection schedule changes that eliminate a 5:00 P.M. or later collection
                       on weekdays or that eliminate a Saturday collection, post a notice on the box
                       at least 30 days before any changes to inform affected customers, showing
                       the location of the nearest collection point with a 5:00 P.M. or later collection
                       and a Saturday collection. Retain a copy of the posted notice in the local
                       files. Before any such action is taken on a collection box with a scheduled
                       pick-up of 5:00 P.M. or later, be sure a two-week density test was completed
                       and it justifies the change.


146                                                                         POM Issue 9, July 2002
                                                       Updated With Revisions Through July 31, 2020
 Case 1:20-cv-03127-SAB        ECF No. 76-3      filed 09/15/20    PageID.2435 Page 81 of 94
                                            XXXXX
             Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 1 of 14

                        MAINTENANCE TECHNICAL SUPPORT CENTER
                        HEADQUARTERS MAINTENANCE OPERATIONS
                             UNITED STATES POSTAL SERVICE

Maintenance Management Order
SUBJECT: Refurbishment and Disposal Procedures of                      DATE: March 31, 2017
         Collection Boxes
                                                                         NO: MMO-020-17
        TO: All Maintenance Capable Sites                         FILE CODE: M
                                                                             bjam:mm15055al

                                   Online Change Record
    Change #          Date                      Description of Change
       2          01/16/2020 Removed the link that no longer worked and had no
                             replacement in the 3rd bullet on the 1st page of the TL.
         1         4/14/2017 Attachment 1, Section 1.0, page 6, deleted step and figure for
                             Chute Cover Plate requirement.

    This Maintenance Management Order (MMO) notifies the field of the current Collection
    Box refurbishment policy and procedure. This bulletin applies to Acronym Box and
    Class Code AA.
    The U.S. Postal Service has a contract with the Steel Craft Corporation and Hartford
    Finishing for refurbishment of Collection Boxes. Models included in the refurbishment
    contract are, 1170K Standard Collection Box, 1171K Relay Box, 1170T Large Collection
    Box, 1170EXP Express Collection Box, 1170V Single Chute Jumbo Collection Box, and
    1170S Double Chute Jumbo Collection Box.
    When a Collection Box has been deemed defective and requires replacement, or a Box
    is taken out of operation, the site is responsible to assess whether the defective or
    removed box meets the refurbishment criteria and coordinate the refurbishment.
    All collection boxes that can be refurbished must be sent to Steel Craft and Hartford
    Finishing under the refurbishment contract agreement.
    The following will provide guidance with the return of the collection boxes:
    •    Collection boxes are to be returned without locks, as the locks are specific and
         accountable to the site.
    •    Collection boxes should be palletized if at all possible and secured by strapping or
         shrink wrap to limit damage in transit.
    •    If site has an inventory of at least 15 boxes (any combination of the listed models),
         contact TMDC to schedule a pick up. A Bill of Lading (BOL) will be generated for the
         collection boxes to be shipped directly to the refurbishing contractor. The Topeka
         MDC will pay the freight.
    •    If the site has 14 boxes or less, contact District Maintenance and a pickup will be
         coordinated across multiple sites within the district.



                             Web Access: http://www1.mtsc.usps.gov
Case 1:20-cv-03127-SAB      ECF No. 76-3     filed 09/15/20   PageID.2436 Page 82 of 94
                                        XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 2 of 14
 MMO-020-17                              Maintenance Technical Support Center


 Attachment 1 outlines the Collection Box Inspection process and Shipping Instructions.
 Direct any questions or comments concerning this bulletin to the MTSC HelpDesk,
 online at https://tickets.mtsc.usps.gov/login.php or call (800) 366-4123.




 Kevin Couch
 Manager
 Maintenance Technical Support Center
 HQ Maintenance Operations

 Attachments: 1.    Collection Box Inspection and Shipping Instructions
              2.    Bill of Lading (BOL) Shipment Request Form




 2
Case 1:20-cv-03127-SAB       ECF No. 76-3     filed 09/15/20   PageID.2437 Page 83 of 94
                                         XXXXX
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 3 of 14
 Maintenance Technical Support Center                            MMO-020-17


                                    ATTACHMENT 1

          COLLECTION BOX INSPECTION AND SHIPPING INSTRUCTIONS



 1.0.     COLLECTION BOX INSPECTION
 Perform the following procedure to determine if the collection box(es) should be
 disposed of locally or shipped to Steel Craft for refurbishment.
 1. Ensure the collection box Does Not have any of the following issues or items:
         Lock installed (Figure 1-1) – All boxes submitted for refurbishment must have all
         locks removed prior to shipment.




                               Figure 1-1. Lock Installed
         Rusted through holes (Figure 1-2).




                          Figure 1-2. Rusted Through Holes




 Attachment 1                                                                           1
Case 1:20-cv-03127-SAB     ECF No. 76-3       filed 09/15/20   PageID.2438 Page 84 of 94
                                        XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 4 of 14
 MMO-020-17                              Maintenance Technical Support Center


        Excessively bent legs (Figure 1-3).




                                Figure 1-3. Bent Legs
        Chute Installed (Figure 1-4). If the box has the chute installed, and this is the
        only issue keeping the box from being refurbished, remove the chute and reuse
        the chute on another box. It is permissible to send the box to Steel Craft if the
        site cannot remove the chute.




                             Figure 1-4. Chute Installed




 2                                                                          Attachment 1
Case 1:20-cv-03127-SAB      ECF No. 76-3     filed 09/15/20    PageID.2439 Page 85 of 94
                                        XXXXX
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 5 of 14
 Maintenance Technical Support Center                            MMO-020-17


        Missing Chute Access Panel (Figure 1-5).




                      Figure 1-5. Missing Chute Access Panel
        Padlock hasps installed (Figure 1-6). If the box has the padlock hasps installed,
        and this is the only issue keeping the box from being refurbished, remove the
        padlock hasps. It is permissible to send the box to Steel Craft if the site cannot
        remove the padlock hasp.




                         Figure 1-6. Padlock Hasps Installed




 Attachment 1                                                                           3
Case 1:20-cv-03127-SAB      ECF No. 76-3       filed 09/15/20   PageID.2440 Page 86 of 94
                                         XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 6 of 14
 MMO-020-17                              Maintenance Technical Support Center


        Visible dents or dings (Figure 1-7).




                             Figure 1-7. Dents and Dings
        Time Card Cover (D1178B) or Frame (D1176A) installed on the front of the
        collection box (Figure 1-8). If a Time Card Cover or Frame is present, the
        collection box is still eligible for refurbishment.




                        Figure 1-8. Time Card Cover or Frame
        If any of the unrepairable conditions exist, the collection box must be disposed
        of locally.




 4                                                                          Attachment 1
Case 1:20-cv-03127-SAB       ECF No. 76-3      filed 09/15/20   PageID.2441 Page 87 of 94
                                          XXXXX
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 7 of 14
 Maintenance Technical Support Center                            MMO-020-17


 2. Ensure the collection box meets all of the following cirteria for refurbishment:
         Box must be relatively straight and undamaged (Figure 1-9).




                          Figure 1-9. Straight and Undamaged
         The collection box must have four relatively straight legs that stand near flush to
         the floor (Figure 1-10).




                               Figure 1-10. Straight Legs




 Attachment 1                                                                             5
Case 1:20-cv-03127-SAB      ECF No. 76-3      filed 09/15/20    PageID.2442 Page 88 of 94
                                         XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 8 of 14
 MMO-020-17                              Maintenance Technical Support Center


        The collection box must have the Customer Access Door (except for Jumbos)
        and Postal Access Door installed (Figure 1-11).


     Customer Access Door




     Postal Access Door




           Figure 1-11. Customer Access Door and Postal Access Door
        If the collection box meets all the criteria for refurbishment, proceed to Section
        2.0 to ship the collection box.




 6                                                                            Attachment 1
Case 1:20-cv-03127-SAB       ECF No. 76-3     filed 09/15/20   PageID.2443 Page 89 of 94
                                         XXXXX
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 9 of 14
 Maintenance Technical Support Center                            MMO-020-17



 2.0.     SHIPPING INSTRUCTIONS
 1. Site must fill out the highlighted portions of the Bill of Lading (BOL) form in
    Attachment 2, providing address, contact information, pickup dates/times, and
    quantity of boxes.
 2. Email the form to the following email address yz1n00@usps.gov.
 3. The MDC will provide the shipping dates and times once the BOL is processed.
 4. Contact NMCS at (800) 332-0317, and select Option 4, Option 4 should assistance
    be required with filling out the Shipment Request Form.
 5. Ensure that all boxes are palletized, secured, and staged before the truck comes for
    pickup. If additional materials are needed for loading, note that on the BOL form in
    the Notes and Special Instructions section.

 3.0.     DISPOSAL PROCEDURES
 When the expected combined cost of repairs and repainting a collection box exceeds
 allowable cost limitations, and refurbishment criteria has not been met, boxes will be
 retired, destroyed, and disposed of locally, in accordance with Handbook AS-701 -
 Asset Management, dated January 2015.
 PS Form 969, Material Recycling and Disposal, is required with all supervised
 destructions. Form 969; box 17 must be signed by local Finance department, and box
 18 of the form must be signed by local Maintenance department.
 Upon receipt of these signatures, the form should be sent to Local ASC, with a local
 copy filed for record keeping requirements. This process ensures local inventory is
 correctly managed.




 Attachment 1                                                                             7
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2444 Page 90 of 94
                                   XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 10 of 14
 MMO-020-17                              Maintenance Technical Support Center




                         THIS PAGE BLANK




 8                                                                 Attachment 1
Case 1:20-cv-03127-SAB   ECF No. 76-3   filed 09/15/20   PageID.2445 Page 91 of 94
                                   XXXXX
       Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 11 of 14
 Maintenance Technical Support Center                            MMO-020-17


                               ATTACHMENT 2

                BILL OF LADING (BOL) SHIPMENT REQUEST FORM




 Attachment 2                                                                1
Case 1:20-cv-03127-SAB                ECF No. 76-3           filed 09/15/20        PageID.2446 Page 92 of 94
                                                      XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 12 of 14
 MMO-020-17                              Maintenance Technical Support Center


                            Bill of Lading (BOL) Shipment Request Form
 *Requested by:                                                      Date Requested:

 *Phone/cell:                        *Fax:                           Email:

 Origin
 *FEDSTRIP #
 *Address Name
 *Address Line 1
 Address Line 2
 *City, State, Zip
 *Contact Name:
 *Contact Phone/Cell:
 *Contact Fax or (EMAIL ADDRESS PREFERRED):
 Destination
 *FEDSTRIP #
 *Address Name Hartford Finishing
 *Address Line 1 844 W. State
 Address Line 2
 *City, State, Zip Hartford, WI 53027
 *Contact Name: Russ Berger
 *Contact Phone: (262) 673-6770
 *Contact Fax or (EMAIL ADDRESS PREFERRED): russ.berger@scc-wi.com
 Pickup Date: List date Shipment is Available for Pickup: (PLEASE PROVIDE DOCK AVAIL HOURS)


 Delivery Date List date Shipment is to be Delivered by: (PLEASE PROVIDE AVAIL DOCK HOURS)


 *List any Contract # or Purchase # or Reference #’s that are associated with this shipment:


 *Inside Delivery Needed?


 *Finance # to be charged for Shipment:671981

 List any Capital ID number associated with this shipment?


 Description of Items to be shipped.1170K Collection Boxes to be refurbished.



 Postal Account Code: 52801

 *TOTAL VALUE OF SHIPMENT $_____________ AND EBuy2 Request #_______________


     *Denotes required field




 2                                                                                             Attachment 2
Case 1:20-cv-03127-SAB                     ECF No. 76-3             filed 09/15/20      PageID.2447 Page 93 of 94
                                                            XXXXX
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 13 of 14
  Maintenance Technical Support Center                            MMO-020-17


                                   Bill of Lading (BOL) Shipment Request Form
*Commodity Type:                         Hazardous                                Pharmaceuticals 
                                          Firearms                                         General 
Standard                                       Fragile                                  No-liability 
Comments:

Notes and Special Instructions: (specify any special requirements for your shipment. Examples would be: Require Air
Ride Trailer, Carrier to Provide Straps and Pads, “Deliver to Dock Door #9, Inside Delivery Needed (Inside delivery means
the driver is responsible for unloading and will have to deliver it within the building its self not the dock), Carrier, hours of
operation, dock height requirements etc.) Any Additional Information for your load should be listed in this block:

ATTENTION, this product is an Internal USPS Materials move – PS-Form 8125 is not needed!

HOW MANY TRUCKS :1


RUCK SIZE NEEDED:53’

Air-Ride         or    Non Air-Ride

SMOOTH FLOOR : noX                 yes

E-TRACK : (REQUIRED W/ RATCHET STRAPS) noX                          yes
Ratchet Straps: noX yes    how many?

Pads:      noX        yes     how many?

Padded Bar Bracing:          noX         yes       how many?

NON-USPS (HIRED) MANPOWER : noX yes how many?
Shipment Line Items (Note: Maximum Total Wt is 45,000 pounds per trailer)
 *QTY                 PSN / PSIN               *Total Wt.       *Dimensions                       *Description
                                                                 (L x W x H)
  ??             7110-01-364-3061              36,000 lbs      24” X 24” X 55”    1170K Collection Boxes to be refurbished.




                              Total Wt. 36,000 lbs.




  Attachment 2                                                                                                               3
Case 1:20-cv-03127-SAB             ECF No. 76-3          filed 09/15/20       PageID.2448 Page 94 of 94
                                                   XXXXX
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 14 of 14
 MMO-020-17                              Maintenance Technical Support Center


                          Bill of Lading (BOL) Shipment Request Form
 Instructions:
 Perform steps in Attachment 1.




 What Information is needed on the Request Form?
 Origin Information: Location Name and Address of where the shipment will be picked up from. You will
 also include a Point of Contact for the Origin.

 Destination Information: Location Name and Address of where the shipment will be delivered. You will
 include a Point of Contact for the Destination.

 Dates: Requested Pickup Date or use “Must be Picked up on” fields. Same for Delivery Dates

 Finance #: List the Finance Number that is to be billed for the shipping charges

 Postal Acct #: Will ALWAYS be 52801

 Description of Item: Brief description of item or items to be shipped.

 Shipment Value: Value of Entire Shipment. This is used to ensure enough Insurance is obtained.

 Inside Delivery: If you require the Carrier to make an inside delivery, Indicate on this line. An extra fee is
 added for this option and can be expensive. Please make every attempt to have Postal Employees off-
 load.

 Equipment Type: If you need a trailer other than a standard enclosed Non Air Ride Trailer, You will
 indicate that information on this line. Indicate if you need Air Ride Trailer, Trailer w/ Lift Gate, etc.

 Commodity Type: Indicate here if shipment is a Hazardous substance

 Standard Comments: Is shipment Fragile or requires refrigeration?

 Notes & Special Instructions: List any special requirements for this load. Examples would be “Deliver
 to Dock #9, Carrier is to provide Straps and Padding, Picked up a specified time, Require Carrier to
 provide Dunnage to secure load (Vehicles). Any special instructions for Carrier would be listed here. Do
 not worry about duplicating any information here. If the information is important, list it here as well.

 Shipment Line Items: This is Self Explanatory. It helps the carrier to know the dimensions of the loads
 as well as assisting TMC in getting a better price.



 How much lead time is needed to request a shipment?
     •   At least 48 hours notice is preferred in order achieve reasonable savings.
     •   Shipments can be initiated for same day pickup if necessary.
 For specialty moves such as bulky equipment, Machinery, at least 1 week lead time is needed. These
 moves require experienced carriers and often require additional services.




 4                                                                                             Attachment 2
